ACCEPTED
                                                                                                      01-14-00265-cr
                                                                                          FIRST COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
                                                                                                7/20/2015 3:52:12 PM
                                                                                               CHRISTOPHER PRINE
                                                                                                              CLERK

                                            IN THE

                                    COURT OF APPEALS
                                                                                 FILED IN
                                                                          1st COURT OF APPEALS
                          FIRST SUPREME JUDICIAL DISTRICT                     HOUSTON, TEXAS
                                                                          7/20/2015 3:52:12 PM
                                          OF TEXAS                        CHRISTOPHER A. PRINE
                                                                                  Clerk
                                TRIAL COURT NO. 2013CR5298

                                 DOCKET NOS. 01-14-00265-CR

                                   THE STATE OF TEXAS

                                              VS.

                                     JONATHAN URIBE

       ___________________________________________________________

                                   ON APPEAL FROM THE

                               290TH JUDICIAL DISTRICT COURT

                                 OF BEXAR COUNTY, TEXAS

               __________________________________________________

                        MOTION TO WITHDRAW AS ATTORNEY

       To The Honorable Judges of The Court of Appeals:

       Counsel for Appellant in the above entitled and numbered cause moves to be allowed to

withdraw as attorney of record, and as grounds therefore would show the Court as follows:

                                               I.

       Appellant has filed a brief alleging that no reversible error exists and that the appeal is

frivilous and without merit.
                                                 II.

       Withdrawal is required under these circumstances. Jeffrey v. State, 903 S.W.2d 776 (Tex.

App.--Dallas 1995, no pet.). I certify that Appellant’s mailing address is:

                                          Jonathan Uribe
                                        TDCJ # 01913292
                                        4250 Highway 202
                                       Beeville, TX 78192


                                             PRAYER

       Wherefore, Appellant by and through his attorney of record, prays that the Court will grant

this motion and allow Appellant's counsel to withdraw.

                                                       Respectfully submitted,

                                                       /s/ C. Wayne Huff______________________
                                                       C. Wayne Huff
                                                       P.O. Box 2334
                                                       Boerne, TX 78006
                                                       Bar Card No. 10180600
                                                       (214) 803-4127
                                                       Facsimile (830) 230-5567

                                                       ATTORNEY FOR APPELLANT


                                 CERTIFICATE OF SERVICE

  The undersigned attorney of record of Appellant hereby certifies that a true and correct copy of

the foregoing motion was sent to the District Attorney for Bexar County, Texas, on the same date

that it was mailed to this court by U.S. Mail.

       Signed this the 20th day of July, 2015.

                                             /s/ C. Wayne Huff_________________________
                                             C. WAYNE HUFF